Title: To George Washington from Robert Morris, 23 December 1796
From: Morris, Robert
To: Washington, George


                        
                            Sir 
                            Philada Decr 23d 1796
                            
                        
                        On the 25th of August last I had the honor to state in my letter of that date
                            what had been the tenor of my Conduct in regard to the pre-emption right which I had
                            acquired by purchase of the State of Massachusets to a Tract of Country within the State of
                            Newyork and to request of the President of the United States that He would "Nominate and
                            appoint a Commissioner to be present and preside at a Treaty which he would be pleased to
                            Authorize to be held with the Seneca Nation of Indians for the purpose of enabling me to
                            purchase the Native right to the said Tract of Country &c." On
                            the 27th of August I received a Note from the Secretary of State enclosing an Opinion of the
                            Attorney General by which it would appear that The President had not Authority to appoint
                            Such Commissioner without the advice & Consent of the Senate Upon the receipt of
                            this opinion I forbore to pursue my object untill the Senate Should be in Session &
                            now that they are so & when There cannot exist any reason for further delay, I beg
                            leave to refer to my said Letter that of the Secy of State with the Oppinion of the Atty
                            General and to renew the request that a Commissioner may be Nominated for the approbation of
                            the Senate in order that a Treaty may be held with the Seneca Nation of Indians at such time
                            & place as may hereafter be fixed for the purpose.
                        
                    